DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 09/22/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendments to the claim(s) have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason G. Glanzer on 12/02/21.
The application has been amended as follows: 
In the Claims:
4. (CURRENTLY AMENDED) The method of Claim 1, the veneer product including a three-dimensional structure, the three-dimensional structure being formed from at least the first sheet of veneer and the second sheet of veneer
7. (CANCELLED)
9. (CANCELLED)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same as those presented by Applicant in the Remarks submitted on 09/22/2021 and in the interview agenda dated 09/15/2021. Furthermore, according to at least [0085] and [0042] of applicant’s published application, the combination of the claimed method steps provides the advantages of digitally designing the veneer product with a selected grain pattern without being reliant upon natural resources and enabling the ability to repeatably fabricate the veneer product with improved consistency. Therefore, claims 1-4 and 10-13 are deemed novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743